Citation Nr: 0932429	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-22 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for residuals of 
fracture to the right side of the jaw due to an inservice 
automobile accident.

3.  Entitlement to service connection for residuals of head 
injury with dementia due to an inservice automobile accident.

4.  Entitlement to service connection for residuals of right 
ankle fracture due to an inservice automobile accident.

5.  Entitlement to service connection for residuals of mouth 
and neck lacerations due to an inservice automobile accident.

6.  Entitlement to service connection for residuals of chest 
injury due to an inservice automobile accident.

7.  Entitlement to service connection for residuals of 
compression fracture, cervical spine C-6 due to an inservice 
automobile accident.

8.  Entitlement to service connection for residuals of 
compression fracture, thoracic spine T-3 due to an inservice 
automobile accident.

9.  Entitlement to a higher rating for sleep apnea initially 
rated as noncompensable prior to October 30, 2006, and 30 
percent on and after that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1999 to 
October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Seattle, Washington and Buffalo, New York.

The issue of a higher rating for sleep apnea is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACTS

1.  The Veteran's impaired hearing does not meet the criteria 
for a disability under the laws administered by VA.

2.  The Veteran was involved in a motor vehicle accident that 
involved alcohol and convicted of reckless driving.

3.  The Veteran's in-service automobile accident was due to 
deliberate and intentional wrongdoing on his behalf.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by service; and sensorineural hearing loss may 
not be so presumed.  It does not qualify as a hearing loss 
disability for VA purposes.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.

2.  The claims of entitlement to service connection for 
residuals of fracture to the right side of the jaw, residuals 
of head injury with dementia, residuals of right ankle 
fracture, residuals of mouth and neck lacerations, residuals 
of chest injury, a cervical spine disability, and a thoracic 
spine disability, are barred by law.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(m), (n), 3.301.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record reveals that all appropriate notice 
and development has been accomplished.  See 38 U.S.C.A. 
§ 5100 et seq.  

Examinations have been conducted.  Notice as to what evidence 
is needed, as well as the type of evidence necessary to 
establish a disability rating and effective date for that 
disability, has been provided.  See, Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  Letters in December 2003, October 
2006, April 2008, and May 2008 provided pertinent notice and 
development information.  

With respect to the VA's duty to assist, all evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims folder or he has been 
notified that VA was unable to obtain it.  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claims and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claims.  

The record includes statements from the Veteran, his service 
treatment record, the state of Washington accident reports, 
naval personnel decisions, naval investigation reports, VA 
administrative decisions, reports of QTC examinations, and 
report of VA examination.  


Service connection for hearing loss

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110.

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., sensorineural hearing loss) which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

To establish service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 hertz is 40 
decibels or greater; or the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

In regard to hearing loss disability, the record does not 
support a conclusion that the Veteran has current disability.  
See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997). 

Service treatment records show that the Veteran's hearing was 
tested in November 1999, prior to induction and his hearing 
was essentially within normal limits and no complaints were 
recorded.  

In August 2002, the puretone thresholds at the frequencies of 
1000, 2000, 3000, and 4000 hertz were 15, 10, 15, and 25, in 
the right ear, respectively, and 15, 15, 45, and 40, 
respectively, in the left ear.   

At the QTC examination conducted in March 2003 prior to 
service discharge, the puretone thresholds at the frequencies 
of 1000, 2000, 3000, and 4000 hertz were 15, 25, 15, and 20, 
in the right ear, respectively, and 15, 25, 20, and 20, 
respectively, in the left ear.  The controlled speech 
discrimination test was 92 percent in the right ear and 96 
percent in the left ear.

While there is evidence of hearing loss noted on the 
inservice examinations, the most recent audiologic 
examination does not show evidence of bilateral hearing loss 
as defined by the VA.

At VA examination in December 2003, speech audiometry 
revealed speech recognition ability of 96 percent in each ear 
ear.  Further, the pure tone threshold test results did not 
meet the regulatory definition for hearing loss disability.  
The puretone thresholds at the frequencies of 1000, 2000, 
3000, and 4000 hertz were 15, 15, 10, and 20, in the right 
ear, respectively, and 15, 15, 15, and 20, respectively, in 
the left ear.  The VA audiologist noted that the Veteran's 
audiometrics were not indicative of hearing loss as defined 
by the VA.  

Accordingly, the preponderance of the evidence is against the 
claim for service connection for hearing loss disability.


Service connection for residuals of a fracture to the right 
side of the jaw, residuals of a head injury, with dementia, 
residuals of a right ankle fracture, residuals of mouth and 
neck lacerations, residuals of a chest injury, a cervical 
spine disability, and a thoracic spine disability due to an 
automobile accident in service

The Veteran seeks service connection for residuals of a 
fracture to the right side of the jaw, residuals of a head 
injury with dementia, residuals of a right ankle fracture, 
residuals of mouth and neck lacerations, residuals of a chest 
injury, a cervical spine disability, and a thoracic spine 
disability due to an automobile accident in service.  

The Veteran essentially contends that an in-service 
automobile accident caused his current injuries.  He states 
that although he had consumed alcohol prior to the accident, 
he was not intoxicated, and the incident therefore was not a 
result of his willful misconduct.  In sum, the Veteran 
asserts that his current disabilities are directly related to 
his service, entitling him to disability compensation.

As noted above, in seeking VA disability compensation, a 
veteran generally seeks to establish that a current 
disability results from disease or injury incurred in or 
aggravated by service.  However, only when a disability or 
cause of death was incurred or aggravated in line of duty, 
and not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301 (a).  
See also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.1(m).

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
38 C.F.R. § 3.1(n)(1).  Mere technical violations of police 
regulations or ordinances will not per se constitute willful 
misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury.  38 C.F.R. § 
3.1(n)(3).

The simple drinking of alcoholic beverage is not of itself 
willful misconduct.  The deliberate drinking of a known 
poisonous substance or under conditions which would raise a 
presumption to that effect will be considered willful 
misconduct.  If, in the drinking of a beverage to enjoy its 
intoxicating effects, intoxication results proximately and 
immediately in disability or death, the disability or death 
will be considered the result of the person's willful 
misconduct.  38 C.F.R. § 3.301(c)(2).

At the outset, the Board notes that, for the most part, the 
criteria set forth in Pond/Hickson are met.  A March 2003 QTC 
examination report include diagnoses of right ankle 
degenerative arthritis, disc bulging at the T-6-7 level, 
cervical spine disc bulge, neck laceration, mouth laceration, 
residuals of mandibular fracture, residual postconcussive 
syndrome and persistent cognitive dysfunction.  These 
disabilities have been related to an in-service motor vehicle 
accident. 

However, the Board notes that there is no evidence of a 
current chest disability.  The inservice March 2003 QTC 
report shows no evidence of any residual disability from an 
inservice left chest contusion.  The Veteran reported that he 
had no problems with his chest or breathing.  Further, 
diagnostic studies were within normal limits.  As mentioned 
to above, in the absence of disability, service connection 
for a chest disability is not warranted.  

Regarding the remaining claims involving the inservice 
accident, a review of the claims file show in September 2001, 
while on liberty, the Veteran was involved in an automobile 
accident.  His injuries included tentorial subarachnoid 
hemorrhage, focal occipital subdural hematoma, a C-6 
transverse process fracture, a T-3 spinous process failure, a 
right ankle medial malleolar open fracture, a left facial 
laceration, a posterior neck laceration, left pulmonary 
contusion, and a right mandibular fracture.  

A September 2001 state of Washington sheriff's office 
Incidence/Investigation report indicates that racing was 
implicated.  It was reported that the Veteran attempted to 
pass 4-5 south bound cars at a high rate of speed.  The 
sheriff reported that the tire tread marks indicated that he 
attempted to pass in the north bound lane, which was bordered 
by a double yellow line.  He lost control of the car while 
passing, went off the road, and collided with a tree.  The 
reporting officer indicated that there was the smell of 
intoxicants on his breath.  He refused to undergo a blood 
alcohol content test.   

The Veteran was charged with driving under the influence of 
alcohol, blood alcohol content refusal, and reckless driving.  
In April 2002, the Veteran was convicted by the state of 
Washington of reckless driving.  

Additionally, the records contains a May 2003 Navy Line of 
Duty/Misconduct Determination by the Naval Council of 
Personnel Boards.  It was determined that the Veteran's 
resulting injuries were not incurred in the line of duty and 
were due to his misconduct.  The report noted that the 
Veteran's estimated speed was above the posted limit of 25 
miles per hour, estimated at 70-90 miles per hour; he 
recklessly attempted to pass a line of cars despite the 
presence of a double yellow line; and while not legally 
intoxicated he was under the influence of alcohol.  It was 
specifically found that the circumstances of the Veteran's 
automobile accident demonstrated willful neglect and reckless 
regard disregard for the foreseeable and likely consequences 
of his actions.  

This report noted that its determination was not in agreement 
with a prior decision by General Court-Martial Convening 
Authority (GCMA).  It was discussed that the GCMA decision 
was contrary to the evidence contained in a JAGMAN 
investigation; contrary to additional evidence obtained 
during a Physical Evaluation Board; and predicated on 
deficient investigation.  

The record also contains a February 2005 RO administrative 
decision which also found that the Veteran's injuries were 
not incurred in the line of duty.  

Although the Veteran currently has the claimed disabilities 
and the medical evidence relates the disabilities to the in-
service motor vehicle accident, his claims must be denied. 

The Veteran's disabilities and injuries are due to his in-
service willful misconduct.  That is, the competent objective 
evidence of record establishes that the Veteran was driving 
after alcohol intake.  The record also shows that he was 
driving the motor vehicle in a "reckless" manner.  Moreover, 
the Naval Council of Personnel Boards opined that the 
Veteran's injuries were not incurred in the line of duty and 
were the result of his own misconduct.

As such, the in-service accident was the result of the 
Veteran's own deliberate or intentional wrongdoing with 
knowledge of or wanton and reckless disregard of its probable 
consequences, and his current disabilities are proximately 
and immediately related to that conduct.  BLACK'S LAW 
DICTIONARY 1103 (5th ed. 1979); see Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998), aff'd sub nom.  Forshey v. Principi, 
284 F.3d 1335 (Fed. Cir. 2002) (Proximate cause is "[t]hat 
which, in a natural and continuous sequence, unbroken by any 
efficient intervening cause, produces injury, and without 
which the result would not have occurred.").  Compensation 
payment for disability proximately caused by the Veteran's 
own willful misconduct is prohibited by law.  See 38 C.F.R. § 
3.301(c)(2).

The Board is cognizant of the Veteran's statements.  The 
Veteran states that he was not intoxicated at the time of the 
accident.  The record need not show that the Veteran was 
intoxicated.  Rather, the evidence needs to show that the 
Veteran was involved in conscious wrongdoing or known 
prohibited action, that the wrongdoing was deliberate or 
intentional, and that it was the proximate cause of his 
current disabilities. 

The Board took into consideration the initial GCMA report 
which found that his injuries were incurred in the line of 
duty.  However, the investigative report contemporaneous to 
the accident shows that the Veteran had consumed alcohol and 
was possibly impaired from alcohol intake for the task of 
driving a vehicle at high speed on the highway at night.  His 
conviction for reckless driving would also support a finding 
of misconduct.  The investigative report, service treatment 
records and post-service medical reports also show that the 
Veteran's current disabilities proximately due to that 
accident.  As such, the claim must be denied.

In sum, the injuries sustained by the Veteran were caused by 
his own willful misconduct in driving at an excessive speed 
after consuming alcohol.  The benefit of the doubt doctrine 
in not applicable in this case; the claim is denied.  38 
U.S.C.A. § 1110; 38 C.F.R. §§ 3.1(m), (n), 3.301.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for residuals of fracture 
to the right side of the jaw due to an inservice automobile 
accident is denied.

Entitlement to service connection for residuals of head 
injury, with dementia due to an inservice automobile accident 
is denied.

Entitlement to service connection for residuals of right 
ankle fracture due to an inservice automobile accident is 
denied.

Entitlement to service connection for residuals of mouth and 
neck lacerations due to an inservice automobile accident is 
denied.

Entitlement to service connection for residuals of chest 
injury due to an inservice automobile accident is denied.

Entitlement to service connection for residuals of 
compression fracture, cervical spine C-6 due to an inservice 
automobile accident is denied.

Entitlement to service connection for residuals of 
compression fracture, thoracic spine T-3 due to an inservice 
automobile accident is denied.


REMAND

The Veteran also contends that the currently assigned rating 
for sleep apnea does not adequately reflect the severity of 
his disability.  The Veteran has not been examined since 
2006.  At that time, it was noted by the examining physician 
that the Veteran was not in need of any treatment for sleep 
apnea.  Since then, in November 2007, the Veteran requested 
copies of VA medical documents in order to acquire a 
continuous airway pressure machine (CPAP).  The use of this 
machine is considered in a higher rating.  Therefore, an up 
to date examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the Veteran for sleep apnea 
since 2005.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The Veteran should be afforded a VA 
examination to determine the severity of 
his sleep apnea.  The claims folder should 
be made available to the examiner for 
review before the examination.  If a CPAP 
machine is needed in the treatment of the 
Veteran's sleep disorder, this should be 
noted in the examination report.  

3.  Following completion of all indicated 
development, the RO should undertake to 
readjudicate the Veteran's claim in light 
of all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case (SSOC) and given the opportunity 
to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


